Title: To Benjamin Franklin from Thomas Digges, 18 September 1780
From: Digges, Thomas
To: Franklin, Benjamin


Dr. sir
London 18 Sept 1780
As the bearer Mr Jones is known to you as well as his companion Mr Paradise I need not ask your usual civility to be extended to them. They are two excellent men & of the right sort to fix themselves in our Country where I am not without hopes of seeing them settled in a year or two. They will wait upon you immediately on arrival at Paris & return hither in a fortnight after. I hope to hear from you by their return, & to receive any Amn news papers wch may be laid aside as useless to you.
They frequently contain matter useful to publish in this Country, especially where such matter expresses the strength, fortitude, & determind resolution of Ama. to exert herself towards the exterpation of the British army. The minds of the people here are getting reconcild apace to the Independe of Ama. & these publications help them on. The language now spreading abroad in the western quarter of the Town is that the new Parliat. will very early go upon the business of declaring Amn. Independence, & getting the best terms with that Country that Circumstances will permit; but whether this is only an artful language, held out to serve Election purposes, or to raise the Stocks, or is really meant, I cannot determine. It is spoke of in Circles of the great folks perfectly attatchd to the Court. If our wise Rulers have a spark of wisdom left they must soon go to some such work. The Country in general is earnestly wishing for Peace and how can this be got but by getting rid of the American War. People of all descriptions in Politicks are alarmd for the critical situation in which England now stands, even the Toreys and Court Runners have given up the late language of all the Southern Colonies “coming in”—that the People of Ama were all ripe to declare for England—that the Capture of Chas Town was the conquest of the States—that the Amns & their allys were quarrelling—that they had nothing left to carry on the war &ca &a. &a.
Some late captures and arrivals from Ama. have opend their eyes to the actual state of things in that Country, & they have learnt that the American mind is not subdued—that they have the means, & are carrying on an active offensive Campaign—that their allies have given them an effectual aid of Ships & Troops, & have been receivd most Cordially—that the People are not tired with the pleasures of self Government—that they do not despise a free trade, nor begin to think the ministry just, honest, wise or good enough to place themselves at their feet. As America has been long lookd upon by a great majority of this Country to be lost to England, these appearances do not effect the minds of the people half so much as the state of things nearer home. Ireland, tho at present divided by partys brought on by the intrigues of the Court, is lookd on as lost, at least the absolute dominion of it, to this Country & that no further revenue or places can be got from thence but such as the People chuse to give. The northern armd Confederacy is a bitter pill, and is lookd upon as a direct hostile act to this Country— Since the two Russian Ships, (which were loaded with Naval Stores from Petersburgh to France) have been given up, the peoples minds are easier as to a war with those powers, some blame the ministry for their pusilanimity, others rather wish it so than get into a deeper war, but all say it will soon give the House of Bourbon a Superiority at Sea, & this will be a dreadful blow to the Sovereign Lords of the ocean. The affairs in the West Indies are spoke of with dejection & chagrin. Tho not mentiond in the late gazette, it appears Rodney has sent 10 of his Ships down to succour the Jamaica Squadron, which Island is supposd in imminent danger. It is not at all improbable but the spanish flag is this day waveing on some of its Forts.
The Capture of the whole outward bound July fleet will be a dreadful blow to all the Islands & to Rodneys fleet in particular for there were in it 10 or 12 transports loaded wth naval Stores, masts, sparrs &ca for that fleet, besides Provision Ships. Two of the line of his fleet is lately arrivd in a shatterd Condition at Plymo. They were convoy to the 1st Augt. homeward bod [bound] Leeward Island fleet, but seperated from it in a violent Storm wch. happend the 3d Int. & contind for three days. As none of the trade came in with the men of war & only 8 or 10 of eighty vessels are yet arrivd it is feard a great number has been lost. This, with the former extraordinary Capture, the taking of 12 out of the Quebec Ships on the banks N foundland (wch I am told are worth from 30 to 35,000 £ ea) will be a death blow to the gentry at Loyds, & prevent some of their names from appearing to the Government loan of 1781 for the twenty or twenty two millions which the premier will want. I do not pity these chaps a bit, for it has been by the prayers and addresses & the conversation & opinions of these & such like, that the war has been prolongd.
There is yet no accots of Greaves’s arrival in America. The first arrivals from N York must determine it—the expectations of the people are much up for accots. from that quarr many people think the Port of N York must be blockd up or accots must have been recd. Others laugh at the idea that the French fleet can even alarm the place or that the united efforts of French & Aman. Armys can endanger that garrison. Within this few days the ministry have hinted forth their alarms for the safety of Hallifax. On enquiry from a pretty good line, I find that on the 14th at night an Express arrivd from Sr. Jo: Yorke with a discovery of his “that Ternays fleet & an Army of Amns & french were actually meant against Hallifax before the close of the Season.”
Mr R Temple has not yet finally succeeded as to getting a protection for the Cartel to depart for some port of Spain or France. The Vessel will be obligd to clear out for Oporto & so make her way to Bilboa at the risque of Mr Temple. All idea of Exchanging an equal number of Americans in confinement here for those who came on Parole in that Cartel is at an end; The application was scouted, & the Parole Prisoners were told to go back to N York & there give themselves up for an equal number of Rebels exchangable in that place only with British prisoners taken & carryd into America. The Insolence of People in Office here, & their inattention to the solicitations of their own subjects in cases of this sort, seem to encrease with the impotence of Government. They seem determind never to do a good natured or a conciliatory act.
There have been two Tobo [Tobacco] Ships from Balte [Baltimore] to Holland lately brot. into the Thames. They saild as late as the 6 or 8th of Augt. from Hampton, as did one also from No Carolina, yet we have no accots or any kind of news by these Vessels—the papers & letters have been all seizd & sent to the Ministry. The men (wch will add 70 or 80 to our numbers in Forton) have been put on board men of war to be sent thither, & the accots from them being all in possession of the Torey merchts & owners of these privateers, none are comeatable.— They cannot however be bad for Ama. or they would be let out, & it does not indicate that Cornwallis has over run all No Carolina & Virga.
I expected to have given you further accots of Mr Goddard & the Bills, but have not been able to see him. He is not visible. I sent you the 5th a Copy of his letter to me, acknowledging they were his acceptances (consequently he must pay the Bill) & am waiting your ansr. I think you better send the bill to me endorsd & I will contrive to get it paid, at least as much as you have advanced on it.
I am anxious to hear if the Bishops picture got safe as well as the one sent you from Amm by M De Neufville, lodgd there by M Champion of Bristol. I would not have the Bishop lost in the carriage on any accot, as that worthy family is in the Country, there is no knowing from them.
I expect to write you in 8 or 10 days by a frd who came in the Cartel & who has letters for you. One of the Instruments of writing you gave Capt. C—rp——r in Apr. or May last, has not been used & shall be sent back (at least a part of it) to you by the above conveyance. Mitchell I understand has got safe into Boston, by the fortune of war a prize to the Dean. He had a fine useful Vessel of 18 Guns & carryd near twenty Captives with him hence. His business was well done. Tho I am at present in a calamitous situation in consequence of my name being on 2 bills of 500 £ ea, wch were paid him by the Admiralty (thro an under Clerk of theirs Mr J. Jackson) for the Cartel vessel wch. was seizd from Him at Bristol. These bills were drawn by Mitchell on Jackson & accepd to be paid at the Bank of Engd the 29th Augt. When the day came they were noted for non payment & are yet unpaid but in a fair way to be recoverd.
I expect my Reverend & Good frd Mr W—— here every day, when we will settle your donation of 8 pr week to each prisoner most likely in a post or two, I shall draw for 30 or 35 £ the then advance— The Bill will be on Mr Grand for accot B F & I will give him a line of advice with it. You will please also to mention it to Him.
As there is no domestic occurrence but Wch my friends the Bearers are acquainted with, I beg leave to refer you to them and to assure you that I am with the highest esteem Dr Sir Yr obligd & Obt Sert
T. D

Please to forward the inclosd in safety to Mr Carmichael Mr. Petree has been some days in England & has lately returnd to Town as unsuccessful Candidate for Cricklade—a very extraordinary attempt! I do not know him personally so that we have not met tho He is frequently with two or three valuable acquaintances of mine.

 
Notation: Sept. 18. 1780.
